Citation Nr: 1713268	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  16-46 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating higher than 30 percent for bilateral hearing loss.



ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

Please note, a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.00(c) (2016) ("advanced age" is defined as 75 or more years of age).

The Veteran served on active duty from March 1946 to February 1949.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In January 2017, the Veteran submitted medical evidence along with a statement disagreeing with the initial rating assigned to his bilateral hearing loss in the March 2016 decision.  Accordingly, this matter must be remanded so that a Statement of the Case (SOC) may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

In appealing the denial of service connection for PTSD, the Veteran requested a videoconference hearing before a member of the Board, which has not occurred.  There is no indication that he has withdrawn his request.  Accordingly, this issue must be remanded so that a hearing may be scheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran addressing his claim for an increased rating for bilateral hearing loss.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Contemporaneously with the above, schedule the Veteran for a video hearing for the earliest available date.  Provide the Veteran with notice of date and time of his hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




